John I. Purtle, Justice, dissenting. In the case of Ward v. State, 293 Ark. 88, 733 S.W.2d 728 (1987), we “wholeheartedly” endorsed the Batson decision prohibiting purposeful discrimination in the jury selection process. Before the ink is dry on Ward we have begun the process of backtracking and limiting its application. It is common knowledge in the legal profession that the standard procedure with many prosecuting attorneys is to peremptorily challenge blacks from the venire when the defendant is also black. True to tradition, in the present case the only two persons struck from the jury panel were black. I do not see any distinction between striking the only two black jurors and striking all eight black jurors from a panel, as was the case in Ward, or all four as in Batson. If all blacks are struck the purpose is achieved. The appellant brought this discriminatory practice to the attention of the trial court before the trial itself commenced. The appellant alleged discrimination and stated that the only two black jurors on the panel were struck by the prosecution. Subsequently a dispute between counsel ensued over whether one of the remaining jurors was black. Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), partly overruled the decision in Swain v. Alabama, 380 U.S. 202 (1965), and held that “a defendant may establish a prima facie case of purposeful discrimination in the selection of the petit jury solely on evidence concerning the prosecutor’s exercise of peremptory challenges at the defendant’s trial” (emphasis added). Swain was overruled because it “placed on defendants a crippling burden of proof.” To establish a prima facie case under Batson: [T]he defendant first must show that he is a member of a cognizable racial group [citation omitted] and that the prosecutor has exercised peremptory challenges to remove from the venire members of the defendant’s race. Second, the defendant is entitled to rely on the fact, as to which there can be no dispute, that peremptory challenges constitute a jury selection practice that permits “those to discriminate who are of a mind to discriminate.” [citation omitted] Finally, the defendant must show that these facts and any other relevant circumstances raise an inference that the prosecutor used that practice to exclude the veniremen from the petit jury on account of their race. [90 L.Ed.2d 88] Once the defendant makes this showing, the burden shifts to the state to come forward with a neutral explanation for challenging black jurors. The prosecutor “must articulate a neutral explanation related to the particular case to be tried.” The state concedes, and the record clearly reflects, that the appellant is black and that the prosecution struck two blacks from the panel. The state thus contends that the appellant has failed to make a prima facie case of purposeful discrimination. In the alternative, the state argues that it made “sufficient neutral explanations” for challenging the black jurors. In Ward, there were eight blacks struck from the panel, leaving an all-white jury. In Batson, there were four blacks struck, leaving an all-white jury. In the present appeal, there were two blacks struck, and it is uncertain whether there was an all-white jury. However, it is clear that the only two persons struck from the panel were black. This is sufficient to establish a prima facie case of discrimination. At a hearing in chambers preceding the trial the prosecutor attempted to justify his only two strikes. One of the excused jurors was dismissed because “she was not making contact with me, and not showing what I felt to be the interest in the case for a juror that I would want.” In the words of Justice Hickman in Ward, the state’s explanations “were pretty thin.” The effect of the decision today is to tell prosecutors that, while we won’t accept outrageously blatant discrimination, a little discrimination is permissible. I am compelled to quote from Ward: “The best answer the state can have to a charge of discrimination is to be able to point to a jury which has some black members.” In keeping faith with our pronouncement in Ward we should reverse and remand for a new trial.